        Case 5:19-cv-00805-SLP Document 1-3 Filed 09/03/19 Page 1 of 7
                                                                           Iill/ !�I �11111111//�1111Ill/�!Ill1111
                                                                           * 1 0 4 3 7 3 3 9 3 4 *



                                                               OKLAHOMA} S . S.
            IN THE DISTRICT couRT OF CLEVELAND co$f-Ai!",i,-OF
                                                 et.
                                                    'IMl:J\NocouNrv
                        STATE OF OKLAHOMA                                    FILED
ANGEL VARGAS,                                   )                      AUG 2 1 2019
                                                )
             Plaintiff,                         )                   In the office of the
                                                             Court Clerk MARILYN WILLIAMS
                                                                                    0
                                                )
V.                                              )   Case No. CJ-2019- } Q q
                                                )   JURY TRIAL DEMANDED
CITY OF NORMAN, political subdivision,          )
                                                )
                                                    JudgtW�
NORMAN POLICE DEPARTMENT, a                     )
Law enforcement agency,                         )
                                                )
AURY BARRETT, an individual,                    )
                                                )
NATHANIEL WORTHLEY, an individual,              )
                                                )
             Defendants.                        )

                                        PETITION
      COMES NOW, Plaintiff, Angel Vargas (hereinafter "Plaintiff'), by and through

his Counsel of record, and for his causes of action against the above-named

Defendants, states as follows:

                           JURISDICTION AND VENUE
      1.     The Plaintiff, Angel Vargas, for all material times is and was a resident

of Cleveland County, State of Oklahoma, and so resided for all material times

relevant to the claims made in this Petition.

      2.     The Defendant, the City of Norman (hereinafter "City") is a municipality

and political subdivision located in Cleveland County, Oklahoma and is responsible

for the operation of the Norman Police Department and its law enforcement officers.

      3.     Defendant, Norman Police Department (hereinafter "NPD") is a law

enforcement agency for Defendant City of Norman, and it has been delegated the

                                          1
        Case 5:19-cv-00805-SLP Document 1-3 Filed 09/03/19 Page 2 of 7




responsibility for the operation of the Norman Police Department and its law

enforcement officers.

       4.    Defendant Aury Barrett (hereinafter "Barrett") for all material times, is

and was a sworn Norman Police Officer, employed by and working for Defendant City

of Norman and/or Norman PD.

       5.    Defendant Nathaniel Worthley (hereinafter "Worthley'') for all material

times, is and was a sworn Norman Police Officer, employed by and working for

Defendant City of Norman and/or Norman PD.

      The acts complained of herein occurred m Cleveland County, Oklahoma,

making jurisdiction and venue in this Court proper, the Defendants were acting

under color and authority of state law at all times relevant hereto, and Plaintiff has

timely complied with all requirements set forth in the Oklahoma Governmental Tort

Claims Act. 51 O.S. § 151 et seq.

                               FACTUAL BACKGROUND
      Plaintiffs incorporates all previous allegations and statements and further

alleges as follows:

      6.      On or about November 14, 2018, Plaintiff was an invitee at a restaurant

on Campus Corner, which is located off Asp Ave and Boyd Street, in Norman,

Oklahoma.

       7.    A physical and verbal altercation fight had broken out in the street, and

Plaintiff tried to intervene and break the fight up.

      8.     While trying to intervene between the parties, Norman PD officers


                                           2
        Case 5:19-cv-00805-SLP Document 1-3 Filed 09/03/19 Page 3 of 7




including Defendant Barrett and Defendant Worthley responded to the scene and

began breaking up the fight.

      9.      Defendant Barrett and Defendant Worthley threw Plaintiff down onto

the asphalt causing him injury. Defendant Barrett and Defendant Worthley's actions

were unprovoked, unnecessary, and in reckless disregard for the rights of Plaintiff.

       10.    Plaintiff filed a claim with the City of Norman on December 7, 2018, as

required under the Government Tort Claims Act. Ninety days has passed without

any response or action by the City of Norman or the Norman Police Department.

                           FIRST CAUSE OF ACTION
           NEGLIGENCE BY RESPONDEAT SUPERIOR AGAINST CITY OF NORMAN

       Plaintiffs incorporates all previous allegations and statements and further

alleges as follows:

       11.    Defendant City of Norman and its employees owe a duty to only use such

force as a reasonably prudent police officer would use in light of the circumstances

confronting the officer under an objective standard. Plaintiff also enjoyed a right to

be free from excess force by Defendant Barrett and Defendant Worthley pursuant to

the state and federal constitutions.

       12.    The force applied by Defendant Barrett and Defendant Worthley

exceeded the amount of force necessary under these circumstances which included

an unarmed person accused of a misdemeanor, who did not pose an immediate threat

to anyone, where there was no exigency of the moment, and where the City of

 Norman's employees had superior numbers, size and weaponry at their disposal, and

alternative means of accomplishing their goals. As a result, Plaintiff suffered bodily

                                          3
        Case 5:19-cv-00805-SLP Document 1-3 Filed 09/03/19 Page 4 of 7




 injury for which Defendant City of Norman and its employees are liable under state

 and federal law.

       13.    Defendant City of Norman owes a duty to properly train its employees

 in policies and practices that govern the use of force, and Defendants City of Norman

 owed a duty to properly train employees to observe, evaluate and properly respond

 to injuries sustained by those in custody. Upon information and belief, Defendant

 City of Norman breached their respective duties by failing to properly train the

 employees who encountered Plaintiff which resulted in great bodily injury.

       14.    That as a direct and proximate result of the conduct detailed above,

Plaintiff suffered great bodily injury, and has endured and continue to endure both

mental pain and suffering, loss of enjoyment of life, and further damages which will

be particularly proven at trial.

                              SECOND CAUSE OF ACTION
                         NEGLIGENCE BY RESPONDEAT SUPERIOR
                         AGAINST NORMAN POLICE DEPARTMENT

       Plaintiffs incorporates all previous allegations and statements and further

alleges as follows:

       15.    Defendant Norman Police Department and its employees owed a duty to

only use such force as a reasonably prudent police officer would use in light of the

circumstances confronting the officer under an objective standard. Plaintiff also had a

right to be free from excessive force by Officer Barrett and Officer Worthley pursuant

to the state and federal constitutions.

       16.    The force applied by Officer Barrett and Officer Worthley exceeded the

amount of force necessary under the circumstances which included an unarmed

                                           4
        Case 5:19-cv-00805-SLP Document 1-3 Filed 09/03/19 Page 5 of 7




person accused of a misdemeanor, who did not pose an immediate threat to anyone,

where there was no exigency of the moment, and where the Norman Police

Department's employees had superior numbers, size, and weaponry at their disposal

and alternative means of accomplishing the arrest. As a result, Plaintiff suffered

bodily injury for which Defendant Norman Police Department and its employees are

liable under state and federal law.

       17.   That as a direct and proximate result of the conduct detailed above,

Plaintiff suffered great bodily injury, and has endured and continue to endure both

mental pain and suffering, loss of enjoyment of life, and further damages which will

be particularly proven at trial.

                           THIRD CAUSE OF ACTION
        USE OF EXCESSIVE FORCE IN VIOLATION OF 42 U.S.C. § 1983 BY OFFICER
                       BARRETT AND OFFICER WORTHLEY

      Plaintiffs incorporates all previous allegations and statements and further

alleges as follows:

       18.   The actions of Defendant Barrett and Defendant Worthley were

objectively unreasonable under the circumstances and exceed the force necessary in

violation of the Fourth Amendment and in violation of the Fourteenth Amendment of

the United State Constitution for which Defendant Barrett and Defendant Worthley

are liable in his individual capacities pursuant to 42 U.S.C.§ 1983.

       19.   The actions of Defendant Barrett and Defendant Worthley were

objectively unreasonable under the circumstances and exceed the force necessary in

violation of Article 2, Section 30, of the Oklahoma Constitution.

       20.   The actions of Defendant Barrett and Defendant Worthley were taken

                                          5
           Case 5:19-cv-00805-SLP Document 1-3 Filed 09/03/19 Page 6 of 7




within the scope of their employment and in furtherance of a policy or practices of the

City and Norman Police Department that condoned the use of excessive force in

violation of Article 2, Section 30 of the Oklahoma Constitution for which the City and

Norman Police Dependent are liable.

       21.     That as a direct and proximate result of the conduct detailed above,

Plaintiff suffered great bodily injury, and has endured and continue to endure both

mental pain and suffering, loss of enjoyment of life, and further damages which will

be particularly proven at trial.

                            FOURTH CAUSE OF ACTION
             ASSAULT AND BATTERY AGAINST AURY BARRETT AND NATHANIEL
                                   WORTHLEY

      Plaintiffs incorporates all previous allegations and statements and further

alleges as follows:

       22.     Defendant Barrett and Defendant Worthley without the consent of

Plaintiff, acted either with the intent of making a harmful/offensive contact with the

person of Plaintiff, or with the intent of putting plaintiff in apprehension of such

contact.

      23.      Defendant Barrett and Defendant Worthley's act resulted rn a

harmful/offensive contact with Plaintiff.

      24.      Defendant Barrett and Defendant Worthley were acting in the scope of

their employment, such that Defendants City of Norman and Norman Police

Department are liable under the Oklahoma Governmental Tort Claims Act.

       25.     In the alternative, Defendant Barrett and Defendant Worthley were

acting outside the scope of their employment, such that Defendant Barrett and

                                            6
        Case 5:19-cv-00805-SLP Document 1-3 Filed 09/03/19 Page 7 of 7




Defendant Worthley are personally liable.

      26.    The injuries and damages sustained by Plaintiff were produced in a

natural and continuous sequence from and as a foreseeable result of Defendant

Barrett and Defendant Worthley's violation of the above described independent

duties of ordinary care for the safety of the Plaintiff.

       WHEREFORE, all premises considered, Plaintiff respectfully requests the

Court enter judgment in his favor in amount that exceeds $75,000.00, attorneys' fees,

costs, for punitive damages against Defendant Barrett and Defendant Worthley and

all such other relief as to which Plaintiff may be entitled.



                                                Respectfully submitted,



                                                  ....   :;.         ..:::::
                                                Joshua S. Turner, OBA #22321
                                                TTBLAW
                                                219 East Main Street
                                                Norman, Oklahoma 73069
                                                Telephone (405) 364-8300
                                                Fax (405) 364-7059
                                                josh@ttb-law.com
                                                Attorney for Plaintiff

ATTORNEY LIEN CLAIMED




                                            7
